Case 1:18-cv-00172-MN Document 241 Filed 07/01/20 Page 1 of 7 PageID #: 6733




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE




  TRUSTID, INC.,

             Plaintiff,

              v.                                        Civil Action No. 18-172-MN

  NEXT CALLER INC.,

             Defendant.



                                  PROPOSED VOIR DIRE

         Good morning, ladies and gentlemen. My name is Maryellen Norieka and I am

  the Judge who will be presiding over the trial for which a jury is about to be selected—a

  case captioned TRUSTID, Inc. v. Next Caller Inc. This case is an action for patent

  infringement arising under the laws of the United States, false advertising and

  disparaging statements arising under the laws of Delaware, and false advertising arising

  under the Lanham Act.

         For those of you selected to serve as jurors, I will give you more detailed

  instructions once you are sworn in as jurors and again at the conclusion of the trial. For

  now, I will simply tell you that this is a patent and false-advertising lawsuit involving call

  authentication technology. The Plaintiff is TRUSTID, Inc. TRUSTID is the owner of

  certain patents relating to call authentication technology that can be used to prove to the

  called party the caller’s number to confirm the caller’s identity. Plaintiff TRUSTID has
Case 1:18-cv-00172-MN Document 241 Filed 07/01/20 Page 2 of 7 PageID #: 6734




  brought suit against Defendant Next Caller Inc. Next Caller offers something called

  VeriCall. TRUSTID believes that Next Caller’s VeriCall infringes TRUSTID’s patents

  and that Next Caller falsely advertised characteristics of VeriCall. Next Caller denies any

  false advertising, denies infringement, and also asserts that TRUSTID’s patents are not

  valid. The jury in this case will be asked to decide whether the accused VeriCall infringes

  the patents owned by TRUSTID, whether the patents are valid, and whether Next Caller

  falsely advertised capabilities of its VeriCall. For those of you who end up being on the

  jury, I will give you more detailed instructions on the law later in the case.

            The trial will begin today as soon as we select a jury and is expected to take 5

  days, though it is possible that jury deliberations could extend your service beyond that.

  We will start each day at 9:00 a.m. and finish no later than 4:30 p.m. or 4:45 p.m. Our

  trial days will include a morning break of fifteen minutes, a lunch break of 45 minutes,

  and an afternoon break of fifteen minutes.

            I am going to ask you a series of questions to help the Court and the attorneys in

  the jury selection process. Before I ask any questions, I am going to ask the Deputy Clerk

  to swear the jury panel to answer any questions truthfully. (To Deputy: Please swear the

  panel).

            If any of you answer “yes” to any of the questions that I ask, please raise your

  hand, and when called upon, please stand, state your name and your juror number. When

  I have concluded asking all of the questions, I will move to my jury room, along with the

  attorneys and the court reporter. Then, for any of you who have answered “yes” to any of

  my questions, members of my staff will bring you individually to the jury room, so you
Case 1:18-cv-00172-MN Document 241 Filed 07/01/20 Page 3 of 7 PageID #: 6735




  can speak to me and the attorneys about any “yes” answers you had. Now I will ask the

  questions.

         1.     Does the schedule that I have just mentioned present a special problem to

  any of you?

         2.     Have any of you heard or read anything about this case?

         3.     The lawyers and law firms are:

                   Adam W. Poff

                   Pilar G. Kraman

                   Young Conaway Stargatt & Taylor, LLP

                   Jonathan Tuminaro

                   Michael D. Specht

                   Daniel S. Block

                   Byron L. Pickard

                   Sterne, Kessler, Goldstein & Fox P.L.L.C.

                   Kristen Healey Cramer

                   Dana Kathryn Severance

                   Nicholas T. Verna

                   Womble Bond Dickinson (US) LLP

                   Paul M. Schoenhard

                   Nicole M. Jantzi

                   Ian B. Brooks

                   McDermott Will & Emery LLP
Case 1:18-cv-00172-MN Document 241 Filed 07/01/20 Page 4 of 7 PageID #: 6736




  Do any of you or your immediate family members or close friends know any of the

  attorneys or law firms I have just named?

         4.      Have any of you or your immediate family members or close friends had

  any business dealings with or been employed by any of these attorneys or law firms?

         5.      Do you have any education, training, or experience with the law, legal

  system, or courts?

         6.      Do you have any education, training, or experience in electrical

  engineering, computer engineering, computer science, or telecommunications?

         7.      Have any of you been party to a lawsuit, either as a party or a witness?

         8.      Have you or any member of your immediate family, your close friends, or

  your employer ever been involved in a dispute about patents or false advertising?

         9.      Have any of you or your immediate family members or close friends ever

  been employed by TRUSTID or Next Caller?

         10.     Have any of you or your immediate family members or close friends ever

  owned stock in TRUSTID or Next Caller?

         11.     Have any of you or your immediate family members or close friends ever

  had a business relationship with TRUSTID or Next Caller?

         12.     Have any of you or your immediate family members or close friends ever

  had any experience, good or bad, with TRUSTID or Next Caller or their products and

  services that might keep you from being a fair and impartial juror in this case?

         13.     Do you have any opinions about TRUSTID or Next Caller or their

  products and services that might make it difficult for you to be a fair and impartial juror
Case 1:18-cv-00172-MN Document 241 Filed 07/01/20 Page 5 of 7 PageID #: 6737




  in this case?

         14.       Have you ever seen TRUSTID or Next Caller products advertised on

  social media or in any online or print media?

         15.       The potential witnesses in this case are:

                  James Bress

                  Dr. Arthur Brody

                  Austin Burgess

                  Patrick Cox

                  KJ Drap

                  Samuel Espinosa

                  Tanner Ezell

                  Stephen Holzen

                  Jeffrey Kirchick

                  Patrick Legate

                  Gianni Martire

                  Gary Olsen

                  Jordan Telman

                  Matthew Williams

                  Robert Young

  Do you recognize any of the names of, or are you familiar with any of these potential

  witnesses?

         16.       Have you or any member of your immediate family or close friends ever
Case 1:18-cv-00172-MN Document 241 Filed 07/01/20 Page 6 of 7 PageID #: 6738




  been employed by or had other contact with the United States Patent & Trademark

  Office?

            17.   Have you or any member of your immediate family or close friend ever

  applied for, or obtained, a United States patent or foreign patent?

            18.   Do you have any opinions about patents, patent rights, or the United States

  Patent & Trademark Office that might make it difficult for you to be a fair and impartial

  juror in this case?

            19.   Do you have a strong opinion, positive or negative, about lawsuits or the

  justice system in general?

            20.   In the event that a witness is presented via video instead of live in court,

  do you have any belief that you will be unable to assess such individual’s credibility?

            21.   If you were selected to sit as a juror in this case, are you aware of any

  reason why you would be unable to render a verdict based solely on the evidence

  presented at trial?

            22.   Have you ever served on a jury that deliberated to verdict or sat through a

  trial as an alternate juror?

            23.   If you are selected to sit as a juror in this case, are you aware of any reason

  why you would not be able to follow the law as I give it to you?

            24.   Is there anything, such as poor vision, difficulty hearing, or difficulty

  understanding spoken or written English that would make it difficult for you to serve on

  this jury?

            25.   This is the last question. Is there anything else, including something you
Case 1:18-cv-00172-MN Document 241 Filed 07/01/20 Page 7 of 7 PageID #: 6739




  have remembered in connection with one of the earlier questions, that you think you

  would like to tell me in connection with your service as a juror in this case?
